Title: The Continentalist No. II, [19 July 1781]
From: Hamilton, Alexander
To: 


[Fishkill, New York, July 19, 1781]
In a single state, where the sovereign power is exercised by delegation, whether it be a limitted monarchy or a republic, the danger most commonly is, that the sovereign will become too powerful for his constituents; in fœderal governments, where different states are represented in a general council, the danger is on the other side—that the members will be an overmatch for the common head, or in other words, that it will not have sufficient influence and authority to secure the obedience of the several parts of the confederacy.
In a single state, the sovereign has the whole legislative power as well as the command of the national forces, of course, an immediate controul over the persons and property of the subjects. Every other power is subordinate and dependent. If he undertakes to subvert the constitution, it can only be preserved by a general insurrection of the people. The magistrates of the provinces, counties, or towns, into which the state is divided, having only an executive and police jurisdiction, can take no decisive measures for counteracting the first indications of tyranny; but must content themselves with the ineffectual weapon of petition and remonstrance. They cannot raise money, levy troops, nor form alliances. The leaders of the people must wait till their discontents have ripened into a general revolt, to put them in a situation to confer the powers necessary for their defence. It will always be difficult for this to take place; because the sovereign possessing the appearance and forms of legal authority, having the forces and revenues of the state at his command, and a large party among the people besides, which with those advantages he can hardly fail to acquire, he will too often be able to baffle the first motions of the discontented, and prevent that union and concert essential to the success of their opposition.
The security therefore of the public liberty, must consist in such a distribution of the sovereign power, as will make it morally impossible for one part to gain an ascendency over the others, or for the whole to unite in a scheme of usurpation.
In fœderal governments, each member has a distinct sovereignty, makes and executes laws, imposes taxes, distributes justice, and exercises every other function of government. It has always within itself the means of revenue, and on an emergency can levy forces. If the common sovereign should meditate, or attempt any thing unfavourable to the general liberty, each member, having all the proper organs of power, can prepare for defence with celerity and vigour. Each can immediately sound the alarm to the others, and enter into leagues for mutual protection. If the combination is general, as is to be expected, the usurpers will soon find themselves without the means of recruiting their treasury, or their armies; and for want of continued supplies of men and money, must, in the end fall a sacrifice to the attempt. If the combination is not general, it will imply, that some of the members are interested in that which is the cause of dissatisfaction to others, and this cannot be an attack upon the common liberty, but upon the interests of one part in favour of another part; and it will be a war between the members of the fœderal union with each other, not between them and the fœderal government.
From the plainest principles of human nature, two inferences are to be drawn, one, that each member of a political confederacy, will be more disposed to advance its own authority upon the ruins of that of the confederacy, than to make any improper concessions in its favour, or support it in unreasonable pretensions; the other, that the subjects of each member, will be more devoted in their attachments and obedience to their own particular governments, than to that of the union.
It is the temper of societies as well as of individuals to be impatient of constraint, and to prefer partial to general interest. Many cases may occur, where members of a confederacy have, or seem to have an advantage in things contrary to the good of the whole, or a disadvantage in others conducive to that end. The selfishness of every part will dispose each to believe, that the public burthens are unequally apportioned, and that itself is the victim. These, and other circumstances, will promote a disposition for abridging the authority of the fœderal government; and the ambition of men in office in each state, will make them glad to encourage it. They think their own consequence connected with the power of the government of which they are a part; and will endeavour to encrease the one as the mean of encreasing the other.
The particular governments will have more empire over the minds of their subjects, than the general one, because their agency will be more direct, more uniform, and more apparent. The people will be habituated to look up to them as the arbiters and guardians of their personal concerns, by which the passions of the vulgar, if not of all men are most strongly affected; and in every difference with the confederated body will side with them against the common sovereign.
Experience confirms the truth of these principles. The chief cities of Greece had once their council of Amphyctions, or States-General, with authority to decide and compose the differences of the several cities; and to transact many other important matters relative to the common interest and safety. At their first institution, they had great weight and credit; but never enough to preserve effectually the ballance and harmony of the confederacy; and in time their decrees only served as an additional pretext to that side, whose pretensions they favoured. When the cities were not engaged in foreign wars, they were at perpetual varience among themselves. Sparta and Athens contended twenty-seven years for the precedence, or rather dominion of Greece, till the former made herself mistress of the whole; and till in subsequent struggles, having had recourse to the pernicious expedient of calling in the aid of foreign enemies; the Macedonians first, and afterwards the Romans became their masters.
The German diet had formerly more authority than it now has, though like that of Greece never enough to hinder the great potentates from disturbing the repose of the empire, and mutually wasting their own territories and people.
The Helvetie league is another example. It is true it has subsisted near five hundred years; but in that period the cantons have had repeated and furious wars with each other, which would have made them an easy prey to their more powerful neighbours, had not the reciprocal jealousy of these prevented either from taking advantage of their dissentions. This and their poverty have hitherto saved them from total destruction, and kept them from feeling the miseries of foreign conquest, added to those of civil war. The fœderal government is too weak to hinder their renewal, whenever the ambition or fanaticism of the principal cantons shall be disposed to rekindle the flame. For some time past indeed, it has been in a great measure nominal; the Protestants and Catholics have had separate diets, to manage almost all matters of importance; so that in fact, the general diet is only kept up to regulate the affairs of the common bailliages, and preserve a semblance of union; and even this it is probable would cease, did not the extreme weakness of the cantons oblige them to a kind of coalition.
If the divisions of the United Provinces have not proceeded to equal extremities, there are peculiar causes to be assigned. The authority of the Stadtholder pervades the whole frame of the republic, and is a kind of common link by which the provinces are bound together. The jealousy of his progressive influence, in which more or less they all agree, operates as a check upon their ill-humours against one another. The inconsiderableness of each province separately, and the imminent danger to which the whole would be exposed of being overrun by their neighbours, in case of disunion, is a further preservative against the phrenzy of hostility; and their importance and even existence depending intirely upon frugality, industry and commerce; peace, both at home and abroad, is of necessity the predominant object of their policy.
